Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (07/27/2020) in which a (3) month Shortened Statutory Period for Response has been set.  

 Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.       Upon initial entry, claims (1 -20) appears pending for examination, of which claims (1, 13 and 16) are the three (3) parallel running independent claims on record.

                                               Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (07/27/2020) are in compliance with the provisions of 37 CFR 1.97, being accepted and recorded. 

                                                                Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

6.	The submitted Drawings on date (07/27/2020) has been accepted and considered under the 37 CFR 1.121 (d). 

                                                              Claim rejection

					Double patent rejection

7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a 

7.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

7.3.	Independent Claims (1, 13 and 16) of instant Application 16/939,350, directed to an automatic registration system for 3D data of the same, being rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the associated independent claims (1, 12 and 17) of the parent Application (16/514,225; now US Patent 10,750,150). Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention, and/or similar variations of the same claim language.


Instant Application: (16/939,350)
Reference: (16/514,225, now US 10,750,150)
1. A method comprising: capturing first 2D image data with a red-green-blue (RGB) camera of a 3D image capture system at a first time; capturing first depth data with a depth camera of the 3D image capture system at the first time; determining a first pose associated with the 3D image capture system at the first time; performing registration of the RGB camera to the depth camera based at least in part on the first pose; capturing second 2D image data with the RGB camera at a second time; capturing second depth data at the second time; determining a second pose associated with the 3D image capture system at the second time; and correcting the registration of the RGB camera to the depth camera based at least in part on the second pose.


13. A method comprising: capturing first 2D image data captured by a red-green-blue (RGB) camera at a first time; capturing first depth data captured by a depth camera at the first time; performing registration of the RGB camera to the depth camera based at least in part on motion data at the first time; receiving second 2D image data captured by the RGB camera at a second time; receiving second depth data captured by the depth camera at the second time; identifying a set of points common to the first depth data and the second depth data; determining a color error function from the set of points; and updating the registration of the RGB camera to the depth camera to reduce Iee@hayespc 509-324-925623Attorney Docket No. 0049-0013USC3misalignment between the RGB camera and the depth camera based at least in part on-the color error function.











16. A method comprising: receiving first 2D image data from a red-green-blue (RGB) camera of a three- dimensional (3D) system; receiving first depth data from a depth camera, the first depth data and the first 2D image data captured at substantially a first time, the depth camera located on the 3D system at a location proximate to the RGB camera but different from the RGB camera; determining a first pose associated with the 3D system at the first time; performing registration of the RGB camera to the depth camera based at least in part on a comparison of the first 2D data to the first depth data; receiving second 2D image data form the RGB camera; receiving second depth data from the depth camera, the second depth data captured and the second 2D data captured at substantially a second time; determining a second pose associated with the system at the second time; and correcting the registration of the RGB camera to the depth camera based at least in part on the second pose, the second depth data, and the second 2D image data.
1. A method comprising: capturing first 2D image data with a red-green-blue (RGB) camera of a 3D image capture system at a first time; capturing first depth data with the depth camera of the 3D image capture system at the first time; determining a first pose associated with the 3D image capture system at the first time; performing registration of the RGB camera to the depth camera based at least in part on the first pose; capturing second 2D image data with the RGB camera at a second time; capturing second depth data at the second time; determining a second pose associated with the 3D image capture system at the second time; and correcting the registration of the RGB camera to the depth camera based at least in part on the second pose.

12. A system comprising: a red-green-blue (RGB) camera for capturing two-dimensional (2D) image data associated with a physical environment; a depth camera for capturing depth data associated with the physical environment; an inertial measurement unit (IMU) for capturing motion data associated with the system; one or more processors; non-transitory computer-readable media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to perform operations including: receiving first 2D image data captured by the red-green-blue (RGB) camera at a first time; receiving first depth data captured by the depth camera at the first time; determining a first pose associated with the system at the first time based at least in part on the motion data at the first time; performing registration of the RGB camera to the depth camera based at least in part on the first pose, the first 2D data, and the first depth data; receiving second 2D image data captured by the RGB camera at a second time; receiving second depth data captured by the depth camera at the second time; determining a second pose associated with the system at the second time based at least in part on the motion data at the first time; and correcting the registration of the RGB camera to the depth camera based at least in part on the second pose.

17. A method comprising: receiving first 2D image data from a red-green-blue (RGB) camera of a three- dimensional (3D) system; receiving first depth data from a depth camera, the first depth data and the first 2D image data captured at substantially a first time, the depth camera located on the 3D system at a location proximate to the RGB camera but different from the RGB camera; determining a first pose associated with the 3D system at the first time; performing registration of the RGB camera to the depth camera based at least in part on a comparison of the first 2D data to the first depth data; receiving second 2D image data form the RGB camera; receiving second depth data from the depth camera, the second depth data captured and the second 2D data captured at substantially a second time; determining a second pose associated with the system at the second time; and correcting the registration of the RGB camera to the depth camera based at least in part on the second pose, the second depth data, and the second 2D image data.

               
                  Claim Objection

8.	The originally listed above claim (1 -20) are objected to, because of the judicially created Double patent doctrine, as documented in section (7) above, but it may be considered for allowance if properly rewritten, and/or if a Terminal Disclaimer is timely filed, in compliance with 37 CFR 1.321(c) or 1.321(d).
	
                 Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1. Patent documentation:

US 8411149 B2		Maison; et al.		G06K9/00369; G06T7/254; G06K9/469; 
US 8401242 B2		Newcombe; et al.	G06K9/00664; A63F13/00; G06T7/30; 
US 10750150 B2		O'Keefe; et al.		G06K9/0063; H04N13/122; G06K9/00201; 
US 10452069 B2		Stein; et al.		G06K9/00798; G08G1/09626; B60W30/16; 

9.2. Non-Patent documentation:

_ Registration and Integration of Textured 3-D Data; Johnson et al; 1997.
_ 3-D Face Detection, localization, and Registration Using a Point Model; Prathap; 2009.
_ Compact and Accurate 3_D Face Modeling Using an RGB_D Camera; Pavan et. al; 2013.



        CONCLUSIONS



/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.